  Case: 1:14-cv-02280 Document #: 494 Filed: 06/08/20 Page 1 of 3 PageID #:10023




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


C O UN TY O F C O O K,                               )
                                                     ) C ase N o.:14-cv-228 0
               P laintiff,                           )
                                                     ) D istrictJu d ge E laine E .B u cklo
v.                                                   )
                                                     ) M agistrate J  u d ge Su nilR.H arjani
B A N K O F A M E RIC A C O RP O RA TIO N ,etal.,    )
                                                     )
                                                     )
               D efend ants.                         )

                                     NOTICE OF MOTION

To:A L L C O UN SE L O F RE C O RD

       P L E A SE TA KE N O TIC E that,on J
                                          u ly 15,20 20 ,at9:45 a.m.,oras soon thereafteras

cou nselmay be heard ,P laintiff C ou nty of C ook,by and throu ghits attorneys of record ,shall

appearbefore the H onorable E laine E .B u cklo,orany ju d ge sittingin herstead ,in C ou rtroom

2243 of the E verettM cKinley D irksen United States C ou rthou se,219 Sou thD earborn Street,

C hicago,Illinois,60 60 4,to presentits M otion forSanctions A gainstGood win P rocterL L P .



D ated :J
        u ne 8 ,20 20                         B y:/s/Kenneth A. Wexler
                                              KIMBERLY M. FOXX,
                                              STATE’S ATTORNEY FOR COOK COUNTY

                                              KennethA .W ex ler
                                              M arkJ .Tamblyn (pro hac vice)
                                              UmarSattar
                                              WEXLER WALLACE LLP
                                              55 W estM onroe,Su ite 330 0
                                              C hicago,Illinois 60 60 3
                                              Telephone:(312)346-2222
                                              kaw@ wex lerwallace.com
                                              mjt@ wex lerwallace.com
                                              u s@ wex lerwallace.com

                                                 1
Case: 1:14-cv-02280 Document #: 494 Filed: 06/08/20 Page 2 of 3 PageID #:10024




                                   J ames M .E vangelista(pro hac vice)
                                   D avid J .W orley (pro hac vice)
                                   KristiStahnke M cGregor(pro hac vice)
                                   EVANGELISTA WORLEY, LLC
                                   8 10 0 A RoswellRoad ,Su ite 10 0
                                   A tlanta,Georgia30 350
                                   Telephone:(40 4)20 5-8 40 0
                                   jim@ ewlawllc.com
                                   d avid @ ewlawllc.com
                                   kristi@ ewlawllc.com

                                   Sanford P .D u main (pro hac vice)
                                   P eggy J .W ed gworth(pro hac vice)
                                   JenniferS.C zeisler(pro hac vice)
                                   J.B irtReynold s (pro hac vice)
                                   Roy Shimon (pro hac vice)
                                   D olgoraD orzhieva(pro hac vice)
                                   E zraSalami(pro hac vice)
                                   MILBERG PHILLIPS GROSSMAN LLP
                                   O ne P ennsylvaniaP laza,Su ite 1920
                                   N ew Y ork,N ew Y ork10 119
                                   Telephone:(212)594-530 0
                                   sd u main@ milberg.com
                                   pwed gworth@ milberg.com
                                   jczeisler@ milberg.com
                                   breynold s@ milberg.com
                                   rshimon@ milberg.com
                                   d d orzhieva@ milberg.com
                                   esalami@ milberg.com

                                   Special A ssistantState’sA ttorneys




                                      2
  Case: 1:14-cv-02280 Document #: 494 Filed: 06/08/20 Page 3 of 3 PageID #:10025




                                CERTIFICATE OF SERVICE

       Ihereby certify thaton this d ay Icau sed atru e and correctcopy of the foregoingto be

served u pon allregistered cou nselof record throu ghthe C ou rt’s electronic filingsystem.


D ated :J
        u ne 8 ,20 20                        /s/Kenneth A. Wexler
                                             KennethA .W ex ler

                                             One of the attorneys for Plaintiff County of Cook




                                                3
